Citation Nr: 1808159	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for degenerative disc disease (DDD) of the lumbosacral spine.

2.  Entitlement to service connection for arthritis of the thoracic spine, to include as secondary to service-connected Osgood-Schlatter's Disease, DDD of the lumbosacral spine, or DDD and degenerative joint disease (DJD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for degenerative arthritis of the right shoulder, degenerative disease of the cervical and thoracic spine and DDD of the lumbosacral spine.

The Veteran originally filed a claim in July 2010 for service connection of the entire spine.  During the course of the appeal, following a Notice of Disagreement (NOD), the RO in April 2012 issued a Statement of the Case (SOC) addressing service connection for DDD of the cervical and thoracic spine, and service connection for DDD of the lumbosacral spine.  The RO granted service connection for the issue of DDD of the lumbosacral spine, not including the cervical and thoracic spine, and assigned a 30 percent rating.  The Veteran then filed a VA Form 9 in April 2012 appealing all the issues listed on the SOC.  A Supplemental Statement of the Case (SSOC) was issued in September 2012, this time addressing service connection for the cervical and thoracic spine, as well as a rating in excess of 30 percent for service-connected DDD of the lumbosacral spine.  The Veteran then filed another VA Form 9 in September 2012, and noted that he wanted to appeal all the issues addressed on the SSOC from September 2012.  In a January 2015 remand, the Board recharacterized the issues on appeal as entitlement to an initial rating in excess of 30 percent for DDD of the lumbosacral spine and entitlement to service connection for arthritis of the cervical and thoracic spine.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thereafter, in an August 2015 rating decision, the RO granted service connection for DDD and DJD of the cervical spine without granting service connection for the thoracic spine.  Therefore, service connection for the thoracic spine remains on appeal, as it has not yet been adjudicated.
  
The Board notes that the RO proposed a rating reduction for the Veteran's lumbosacral spine condition in its February 2017 rating decision.  However, if a rating is in place for five or more years, it cannot be reduced without sustained improvement shown by two VA medical examinations.  38 C.F.R. § 3.344.  As such, the issue of a proposed rating reduction is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's DDD of the lumbosacral spine has been manifested by, at worst, forward flexion of 30 degrees or less.

2.  Resolving all doubt in the Veteran's favor, the evidence demonstrates that the Veteran's arthritis of the thoracic spine is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for DDD of the lumbosacral spine are not met.  38 U.S.C. §§ 1110, 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  The criteria for service connection for arthritis of the thoracic spine, to include as secondary to service-connected Osgood-Schlatter's Disease, DDD of the lumbosacral spine, or DDD and degenerative joint disease (DJD) of the cervical spine, have been met.  38 U.S.C. §§ 1110, 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Initial Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.       § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability, and, above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran seeks an initial rating in excess of 30 percent for service-connected DDD of the lumbosacral spine.  The Veteran's condition is currently evaluated under Diagnostic Code 5242 for loss of range of motion and painful motion.  Under the current version of the rating criteria, the General Rating Formula provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine.

Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R.      § 4.71a, Diagnostic Code 5237.  A 20 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The Board notes that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Plate V; see also DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45 (2017) (concerning additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

In this case, as noted above, the Veteran was assigned a 30 percent evaluation under Diagnostic Code 5242.  That evaluation derived from an April 2012 rating decision, which found the Veteran's loss of range of motion significant enough to warrant a 40 percent evaluation.  However, the RO deducted 10 percent from the Veteran's evaluation, as medical evidence was able to establish a baseline for the Veteran's aggravation.  In other words, evidence of record found the Veteran to have back pain which pre-existed the aggravation on the Veteran's lumbosacral spine.  The Veteran asserts that he is entitled to a higher initial rating.

The Veteran underwent a VA examination in September 2010, during which he reported an onset of spinal symptoms in 1967.  He reported that he has experienced pain in his neck and back since that time, with progressively worsening symptoms.  The examiner noted fatigue, decreased motion, stiffness, weakness, spasm, and pain, as well as lumbar flattening.  Range of motion testing of the thoracolumbar spine revealed flexion to 10 degrees, extension to 5 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 15 degrees, all with pain on active range of motion testing.  The examiner diagnosed the Veteran with DDD of the lumbosacral spine.  However, due to a lack of VA medical records, the examiner stated that he could not opine on whether the Veteran's condition was directly related to service or secondarily related to the Veteran's service-connected knee condition without resorting to mere speculation.

The Veteran underwent another VA examination in February 2012 on his thoracolumbar spine, during which he reported onset of symptoms in service, with particularly worsening conditions since a fall three months prior.  The Veteran reported that his service-connected knees gave out, causing the fall.  Range of motion testing revealed flexion to 10 degrees (with painful motion at 10 degrees), extension to 5 degrees (with painful motion at 5 degrees), and left and right lateral flexion and rotation to 10 degrees (with painful motion beginning at 10 degrees).  Repetitive use testing revealed the same range of motion.  The examiner noted functional loss in the form of less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran reported constant use of a brace and cane.  Imaging studies revealed arthritis in the spine.  The examiner found that the Veteran's back condition was at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected knee condition, but further noted that genetic factors likely played a role as well.  Specifically, the examiner determined there to be a baseline level of severity of the Veteran's preexisting back pain prior to any aggravation by the Veteran's knee condition.  As a result of this examination, the Veteran was awarded service connection for DDD of the lumbosacral spine and assigned a 30 percent disability rating, taking into account the Veteran's back pain that preexisted aggravation, as detailed above.

After a Board remand, the Veteran underwent another VA thoracolumbar spine examination in May 2015, during which the examiner noted a diagnosis of DDD of the lumbosacral spine from the 1980s.  The Veteran reported pain in the low back since his discharge from service.  The pain caused functional loss in the form of limited bending, lifting, and carrying.  Range of motion testing revealed flexion to 40 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 20 degrees.  There was no pain with weight-bearing, and no additional functional loss with repetitive use.  The examiner noted the Veteran to have guarding, which results in an abnormal gait or spinal contour.  The Veteran reported constant use of a brace and cane.  The examiner noted that arthritis was found in 2011 imaging studies.

The Veteran underwent a final VA examination on his thoracolumbar spine in August 2016, during which the examiner noted a 2010 diagnosis of degenerative disc disease of the lumbosacral spine.  The Veteran reported having recently spent 17 days in the hospital after falling from a tree, and that since that time, he's had worsening conditions.  The Veteran stated that he was unable to bend over with ease, and that his back "pops" about once per month.  Range of motion testing revealed flexion to 75 degrees, extension to 10 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted pain on the examination that causes functional loss, and mild pain with palpation throughout the lumbar spine.  The Veteran was able to perform repetitive use testing without additional functional loss.  The examiner noted that the Veteran exhibits localized tenderness that does not result in an abnormal gait or abnormal spinal contour.  The Veteran was also noted to have intervertebral disc syndrome, (IVDS) but no incapacitating episodes within the last 12 months.  The Veteran reported regular use of a brace and constant use of a walker.  Arthritis was documented in May 2007 and December 2011 imaging studies.

At the outset, the Board notes that the assignment of a 10 percent baseline for the Veteran's back pain that preexisted aggravation was proper.  The evidence of record is clear that, prior to the Veteran's 2011 fall caused by his service-connected knee condition, the Veteran had sought treatment for back pain.  A March 1986 VA treatment note refers to the Veteran's reported "severe stiffness" affecting the back, shoulders, hand and knees.  Additionally, the Veteran was evaluated for neck pain and possible rheumatoid arthritis in 1989.  Further, arthritis of the lumbosacral spine was noted in a May 2007 imaging study.  Thus, the Board finds that the Veteran had a back condition that preexisted his 2011 aggravating injury.

Turning to the initial rating, throughout the period on appeal, the record fails to show that the Veteran met the requirements for a rating in excess of 40 percent under Diagnostic Code 5242.  Diagnostic Code 5242, as noted above, provides ratings in excess of 40 percent where there is unfavorable ankylosis of the entire thoracolumbar spine.  However, the record is absent for evidence of ankylosis of any portion of the thoracolumbar spine.  Therefore, a higher rating under Diagnostic Code 5242 is not for application.   

Additionally, Diagnostic Code 5003 provides ratings for arthritis.  38 C.F.R.           § 4.71a.  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint, then the minimum rating for the affected joint is to be assigned.  38 C.F.R.     § 4.71a, Diagnostic Code 5003.  However, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

The Board has considered and weighed the Veteran's assertions and clinical findings of functional impairment of limitation on bending, lifting, carrying, and stooping.  However, such functional impairment has been considered in arriving at the 30 percent rating for limitation of motion of the lumbar spine based on range of motion measurements, to include as due to objective evidence of pain and subjective complaints of painful motion resulting in the functional impairment described above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 206-07. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected DDD of the lumbosacral spine, and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board therefore finds that, in consideration of the Veteran's baseline disability and proper 10 percent deduction from the Veteran's 40 percent evaluation, the criteria for a higher rating for the Veteran's DDD of the lumbosacral spine have not been met at any time during the appeal period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Veteran has not contended that his DDD of the lumbosacral spine, specifically, renders him unemployable.  Thus, entitlement to a total disability rating based upon individual unemployability (TDIU) due to DDD of the lumbosacral spine is not raised by the record, and no action pursuant to Rice v. Shinseki is necessary.  22 Vet. App. 447, 453 (2009).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In so doing, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he has a current diagnosis of arthritis of the thoracic spine that is related to service, to include as secondary to his service-connected Osgood-Schlatter's Disease, DDD of the lumbosacral spine, or DDD and degenerative joint disease (DJD) of the cervical spine.

A March 1986 VA treatment note refers to the Veteran's reported "severe stiffness" affecting the back, shoulders, hand and knees.  Additionally, the Veteran was evaluated for neck pain and possible rheumatoid arthritis in 1989.

The Veteran underwent a VA examination in September 2010, during which he reported an onset of spinal symptoms in 1967.  He reported that he has experienced pain in his neck and back since that time with progressively worsening symptoms.  The examiner noted fatigue, decreased motion, stiffness, weakness, spasm, and pain, as well as lumbar flattening.  Range of motion testing of the cervical spine revealed flexion to 10 degrees, extension to 20 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 40 degrees, right lateral rotation to 30 degrees, all with pain on active range of motion testing.  Range of motion testing of the thoracolumbar spine revealed flexion to 10 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, left lateral rotation to 15 degrees, right lateral rotation to 15 degrees, all with pain on active range of motion testing.  The examiner diagnosed the Veteran with degenerative disease of the cervical and thoracic spine, and DDD of the lumbosacral spine.  However, the examiner stated that he could not opine on whether the Veteran's condition was directly related to service or secondarily related to his service-connected knee condition without resorting to mere speculation due to a lack of VA medical records.

As detailed above, the Veteran underwent a VA examination in February 2012 on his thoracolumbar spine, during which he reported onset of symptoms in service, with particularly worsening conditions since a fall three months prior.  Range of motion testing revealed flexion to 10 degrees (with painful motion at 10 degrees), extension to 5 degrees (with painful motion at 5 degrees), and left and right lateral flexion and rotation to 10 degrees (with painful motion beginning at 10 degrees).  Repetitive use testing revealed the same range of motion.  The examiner noted functional loss in the form of less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The veteran reported constant uses of a brace and cane.  Imaging studies revealed arthritis in the spine.  The examiner found that the Veteran's back condition was at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected knee condition, but further noted that genetic factors likely played a role as well.  

The Veteran underwent a VA thoracolumbar spine examination in May 2015, during which the examiner noted a diagnosis of spondylosis of the thoracic spine from 2005.  The Veteran reported pain in the thoracic region for the past 10 years.  The pain caused functional loss in the form of limited bending, lifting, and carrying.  Range of motion testing revealed flexion to 40 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 20 degrees.  There was no pain with weight-bearing, and no additional functional loss with repetitive use.  The examiner noted the Veteran to have guarding, which results in an abnormal gait or spinal contour.  The Veteran reported constant use of a brace and cane.  The examiner noted that arthritis was found in 2011 imaging studies.

After a careful review of the evidence of record, the Board finds that there is sufficient probative evidence to establish that the Veteran has a thoracic spine disability related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he had a back injury in service and has experienced chronic back pain are found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims (Court) has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran's statements with respect to his back injury and chronic back pain are considered competent.  The Veteran has consistently submitted statements on medical records that he had a back injury in service and that he has experienced back pain for many years.  The Veteran's lay statements with respect to his complaints of back injury and back pain are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, the medical evidence does not clearly differentiate the symptoms the Veteran had in his thoracic spine and his lumbar spine.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Further, for purposes of disability compensation, Congress has determined thoracic and lumbar conditions to be a single entity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In this case, the Veteran is already service-connected for DDD of the lumbosacral spine, and the Board is unable to differentiate the Veteran's lumbar and thoracic symptoms.  See Mittleider, 11 Vet. App. at 182.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Because the Veteran had a back injury in service, current diagnoses relating to the lumbar and thoracic regions, and continued complaints of back pain since service, the Board concludes that the evidence is at least in equipoise as to whether it supports the grant of service connection for arthritis of the thoracic spine.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for arthritis of the thoracic spine is granted.


	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for DDD of the lumbosacral spine is denied.

Service connection for arthritis of the thoracic spine, to include as secondary to service-connected Osgood-Schlatter's Disease, DDD of the lumbosacral spine, or DDD and degenerative joint disease (DJD) of the cervical spine, is granted.




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


